DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 1, change “14” to “9”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 9-13 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bassett (US 10,162,784).

	Referring to claims 1, Bassett discloses a device (fig. 2, adapter 102) comprising: 
a connector (fig. 1, connector 130) connect to a motherboard (fig. 1, system board 110) of an apparatus (fig. 1, electronic device 144; 3:18-22, SSD), 
wherein the device is removably connected to the apparatus, 

wherein the device transports a second type signals (3:63-4:1, M.2 signals) to the second device via a second signal path (fig. 2B, subset pins 136a to 146a), 
wherein the second signal path is different from the first signal path, and wherein the connector comprises an U.2 connector (3:18-23, SFF-8639; note U.2 is formerly SFF8639).

	As to claims 3 and 11, Bassett discloses the device of claim 1, wherein the first device is field-configurable to second device between a non-volatile memory express NVMe device (fig. 3, M.2 SSD 240) to an NVMe over fabrics NVMeoF device (fig. 4, cabled SSD 340).

	As to claims 4 and 12-13, Bassett discloses the device of claim 1, wherein the first device is a high availability HA mode or a non-HA mode (fig. 1, storage 144 available to system 100).

As to claim 6, Bassett discloses the device of claim 1, wherein the first type of signal is transported over Serial Attached Small Computer System Interface SCSI SAS pins of the U.2 connector (4:9-22, SFF 8639 signals).


Referring to claims 19, 9 and 17-18, Bassett discloses a system (fig. 1, system 100) comprising: 
a device (fig. 3, adapter 230) including a motherboard (fig. 2, circuit board for adapter 230) and a switch (2:54-56, multiplexer) to transport a signal (4:9-14, SFF8639 signals); 
a midplane (fig. 1, system board 110); and 
device port (fig. 1, PCI slot 124), wherein the device port connects a storage device (fig. 1, device 144) to the motherboard of the device and transport the signal using the midplane, 
wherein the storage device is configurable based on a protocol (4:2-5, M.2 compliant device), 
wherein the storage device switching a signal path (fig. 2A/2B, from connector 130 to connector 140) of the signal from a first signal path (2:46-56, pins for signals of first type) to a second signal path (2:46-56, pins for signals of second type) according to an operation mode (2:46-56, first or second type of signals as two different modes), 
.

Allowable Subject Matter
Claims 2, 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The claim feature of “a U.2 connector connecting to a switch includes two switch boards … a first/second SAS pins for a primary/secondary Ethernet ports … ” as in claim 7. The feature can be realized as shown in fig. 5. The feature of claim 15 is understood as described as in examples from paras. 31 and 40. The feature of device information and discovery services as in claims 2, 8 and 16.


Response to Arguments
Applicant’s arguments filed on 2/11/2022, have been fully considered, but they are moot in view of new grounds of rejection, as set forth in the art rejections above. 
Examiner also points out the claims filed on 2/11/2022 appeared to be broader than 10/14/2021 which received a final rejection from the Office. Therefore, it is possible to consider all claims filed on 2/11/1011 are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114 (MPEP § 706.07(b)).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 8,943,234 discloses multi-protocol storage controller with protocol selection logic.
US 10,289,588 discloses multi-protocol storage connectors with switching modules.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182